Citation Nr: 1223623	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left anterior cruciate ligament tear with degenerative joint disease.  

2.  Entitlement to a rating in excess of 10 percent for residuals of sebaceous cyst excision, left forehead.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to October 1998.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2004 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to ratings in excess of 10 percent for the Veteran's left knee and residuals of sebaceous cyst.  

The issues on appeal were last before the Board in October 2010 when the left knee claim was remanded for additional evidentiary development and the sebaceous cyst claim was denied.  The Veteran appealed that part of the Board's October 2010 decision which denied an increased rating for the sebaceous cyst to the United States Court of Appeals for Veterans Claims (the Court).  In August 2011, the Court granted a Joint Motion for Remand and remanded that part of the Board's October 2010 decision which denied an increased rating for the sebaceous cyst back to the Board for further action consistent with the terms of the Joint Motion for Remand.  

Also before the Board in October 2010 was the issue of whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a spine disorder.  However, in May 2010, the RO had already granted service connection for the disorder.  The issue is no longer in appellate status.  


FINDINGS OF FACT

1.  During the entire appeal period, the symptomatology associated with the service-connected left knee disability more nearly approximates limitation of flexion to 110 degrees and limitation of extension to 10 degrees; the knee is stable.  

2.  The residuals of excision of sebaceous cyst, left forehead, do not result in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement, or symptoms on par with these criteria. 

3.  The preponderance of the competent evidence dated during the appeal period demonstrates that the service-connected residuals of excision of sebaceous cyst, left forehead are not manifested by a tender and painful scar.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for residuals of a left anterior cruciate ligament tear with degenerative joint disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

2.  The criteria for entitlement to a rating in excess of 10 percent for residuals of sebaceous cyst excision, left forehead, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 , Diagnostic Code 7800-7819 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in February 2004 and March 2009 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to increased ratings for his service-connected left knee disability and for residuals of sebaceous cyst excision of the left forehead.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his  claims and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disabilities on appeal in the VCAA letters.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been afforded appropriate VA examinations.  The examinations were based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiners provided the Board with pertinent evidence regarding the status of the knee and scar which is sufficient to accurately rate the issues on appeal.  The examiner measured the range of motion of the knee and other pertinent symptomatology associated with the disability and also measured the scar and also recorded the Veteran's subjective complaints.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in his knee and scar.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  


Increased Rating - General Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 115.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .  


Entitlement to a rating in excess of 10 percent for residuals of a left anterior cruciate ligament tear with degenerative joint disease.

In January 2004, the Veteran submitted a claim of entitlement to an increased rating, in pertinent part, for his service-connected residuals of status post anterior cruciate ligament reconstruction of the left knee.  The RO denied the Veteran's claim in April 2004.  The Veteran has perfected an appeal with the denial of an increased rating.  


Pertinent legal criteria

The service-connected left knee disability has been evaluated as 10 percent disabling under Diagnostic Code 5010.  

Under Diagnostic Codes 5010, arthritis due to trauma substantiated by X-ray findings will be rated as degenerative arthritis under Diagnostic Code 5003. Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, namely Diagnostic Code 5201. See 38 C.F.R. § 4.71a , Diagnostic Codes 5003 and 5010. 

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04.  Specifically, where a Veteran has both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45. 

In Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id. , quoting 38 C.F.R. § 4.40. 


Analysis

The Board finds that an increased rating is not warranted at any time during the appeal period for the service-connected left knee disability.  The evidence of record pertaining to the disability is limited to the reports of two VA examinations.  Neither of these examination reports documents sufficient symptomatology to warrant a rating in excess of 10 percent for the left knee.  

At the time of a March 2004 VA examination, the Veteran reported he experienced constant moderate to severe left knee pain with limitation of motion.  There were no episodes of dislocation or recurrent subluxation of the left knee in the preceding year.  The Veteran had been unemployed since January 2004.  Physical examination revealed the range of motion of the left knee was flexion to 110 degrees and extension to 0 degrees.  Pain was present on the last degree of the range of motion measured.  There was additional limitation due to pain following repetitive use but there was no additional limitation due to fatigue, weakness or lack of endurance.  There were acute flare-ups two times per week and a major functional impact was difficulty walking up stairs, difficulty with prolonged standing, difficulty with driving long distances and running.  There was objective evidence of painful movement on all movements of the left knee.  Crepitation was present in the left knee.  Gait was normal.  No ankylosis was present and the joint was stable.  The diagnosis was residual degenerative joint disease status post anterior cruciate ligament reconstruction of the left knee.  The examiner determined that the Veteran was additionally limited by pain following repetitive use.  The major functional impact was difficulty with walking, running, going up stairs, prolonged standing, lifting weights or driving long distances.  

This symptomatology does not warrant an increased rating.  Limitation of flexion to 110 degrees and limitation of extension to 0 degrees does not warrant even compensable evaluations under either Diagnostic Code 5260 or 5261.  

The most recent VA examination of the Veteran's knee for compensation and pension purposes was conducted in February 2011.  The Veteran reported progressively worsening left knee pain and giving way, instability, stiffness, weakness, and decreased speed of the joint.  He reported he had locking episodes several times per week.  He reported severe flares of pain one to two times per month.  He was able to stand for fifteen to thirty minutes.  He reported he was unable to walk more than a few yards.  He did not use a cane.  Physical examination revealed crepitus, tenderness and pain at rest.  Grinding was present but there was no instability or other knee abnormalities.  The range of motion was flexion to 110 degrees.  Extension was determined to not be normal and was limited by 10 degrees.  There was objective evidence of pain on motion.  No ankylosis was present.  There was no additional limitations after three repetitions of the range of motion.  The Veteran was employed full time as a teacher.  The diagnosis was left knee degenerative joint disease.  The examiner opined this would have significant effects on the Veteran's occupation due to decreased mobility, decreased strength and lower extremity pain.  The examiner opined the left knee condition was moderate to severe in intensity.  There was no full range of motion and tenderness to palpation.  

The Board finds this evidence does not equate to a rating in excess of 10 percent under the pertinent rating criteria.  Limitation of flexion to 110 degrees does not warrant a compensable evaluation under Diagnostic Code 5260.  Limitation of extension of the left knee to 10 degrees equates, at most, to a 10 percent evaluation under Diagnostic Code 5161, which is the current evaluation assigned.  

The Board finds a rating in excess of 10 percent is not warranted at any time when the service-connected left knee is evaluated under other Diagnostic Codes pertaining to the knee.  There is no competent evidence of the presence of ankylosis or impairment of the tibia and fibula nor is there evidence of genu recurvatum so increased ratings are not warranted under Diagnostic Codes 5256, 5262 or 5263.  While the Veteran has alleged that he experienced giving way, subluxation and locking, there is no objective, competent evidence of record which demonstrates that the service-connected knee disability is manifested by this symptomatology.  The Veteran is competent to report on symptomatology he experiences.  He is not competent to attribute this symptomatology to a particular knee problem.  Significantly, two physical examinations conducted by competent health care professionals showed that there was no subluxation, lateral instability and/or locking.  The Board places greater probative weight on the observations of the two health care professionals who examined the Veteran and determined that the knee was stable without evidence of locking.  The Board finds increased ratings are not warranted upon consideration of Diagnostic Codes 5257 or 5258.  

An increased rating is not warranted at any time upon consideration of the holdings in Deluca, supra. and 38 C.F.R. §§ 4.40, 4.45.  Testing was specifically conducted at the time of both VA examinations to determine if there is additional loss of motion in the knee as a result of pain on use or during flares.  While additional pain was present on repetitive use, there was no finding that the range of motion of either flexion of the knee or extension of the knee was additionally limited as a result of pain on use or during flares.  

Entitlement to a rating in excess of 10 percent for residuals of sebaceous cyst excision, left forehead.

In January 2004, the Veteran submitted a claim of entitlement to an increased rating, in pertinent part, for his service-connected forehead cyst.  The RO denied the Veteran's claim in April 2004.  The Veteran has perfected an appeal with the denial of an increased rating.  

Pertinent legal criteria

The service-connected residuals of sebaceous cyst excision, left forehead are evaluated as 10 percent disabling under Diagnostic Code 7819 for benign skin neoplasms.  Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  38 C.F.R. § 4.118.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement of the head, face, or neck), with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement will be rated as 80 percent disabling.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, the disability will be rated at 50 percent.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, the disability will be rated at 30 percent.  With one characteristic of disfigurement, the disability will be rated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Id. at Note 3.  

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 , Diagnostic Code 7800, Note 1. 

Scars which are superficial and tender and painful on objective demonstration warrant a 10 percent rating.  38 C.F.R. § 4.118 , Diagnostic Code 7804. 

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October 28, 2008, his claim will only be evaluated under the rating criteria made effective from August 30, 2002.  See id.  

Analysis

During a March 2003 clinical evaluation, the scar was noted to be 1 centimeter in diameter, with no hyper pigmentation, pain or redness.  

The Veteran underwent VA examination in March 2004.  The Veteran reported moderate pain over the scar with occasional itching and recurrence of the sebaceous cyst.  At its widest, the scar measured 1 centimeters long and 2 millimeters wide.  The scar was elevated and tender to palpation.  There was no instability.  There were no adhesions, abnormal skin texture, inflammation due to the scar, inflexibility, or limitation of motion due to the scar.  

Because no color photographs were included with the March 2004 examination report as required by 38 C.F.R. § 4.118, Diagnostic Code 7800, in December 2008 the Board remanded the matter for additional examination.  The Veteran received the requested examination on October 23, 2009.  The examiner provided unretouched color photographs as requested by the Board in its December 2008 remand; thus, the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On examination in October 2009, no skin breakdown (instability) or pain was noted.  Maximum width was 1.6 centimeters and maximum length was .3 centimeters.  The superficial scar showed no signs of inflammation, edema, keloid formation, abnormal texture or pigmentation, underlying soft tissue loss, induration or inflexibility, adherence to underlying tissue, or other disabling effects.  The contour of the scar was elevated.  

Based on the foregoing reports, the Board finds that residuals of a sebaceous cyst excision did not result in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  On the contrary, the examination reports show that such findings were not present.  Tissue loss was not found on either examination.  The only disfiguring characteristic of the scar in March 2004 was an elevated contour.  Although there were two disfiguring characteristics, elevated contour and width greater than .6 cm, found on examination in October 2009, the criteria for a rating in excess of 10 percent require that such disfiguring characteristics be accompanied by visual or palpable tissue loss.  38 C.F.R. § 4.118, Diagnostic Code 7800.  As a result, the Board finds that the criteria for a rating in excess of 10 percent for residuals of sebaceous cyst excision have not been met under Diagnostic Code 7800.  

As an aside, the Board notes that, despite the Veteran having a characteristic of disfigurement, the Board's review of the color photographs of the reported scar demonstrates that it was barely visible upon close-up examination and, when viewed from farther away, cannot be seen at all.  

The Board finds that a separate compensable evaluation is not warranted for the service-connected residuals of a sebaceous cyst excision when it is evaluated under Diagnostic Code 7804 based on a tender and painful scar.  While the Veteran reported the scar was tender at the time of the VA examination which was conducted in March 2004, no tenderness was reported upon clinical evaluation in January 2003 and March 2003 nor was the scar found to be tender and painful at the time of the most recent VA examination which was conducted in October 2009.  In 2009 it was specifically noted that he "reports no pain."  There were no other references in the clinical records to the presence of a tender scar during the appeal period.  Based on this fact pattern, the Board finds the preponderance of the evidence of record demonstrates that the scar was not tender and painful during the appeal period.  


Extraschedular considerations

The Board does not find that referral for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards. Id.  

Importantly, a complete and thorough review of the claims folder fails to show that the Veteran's service-connected residuals of sebaceous cyst excision and/or left knee disability have required hospitalization or have resulted in marked interference with employment at any time during the current appeal.  In fact, the Veteran has received no outpatient treatment for the conditions during the current appeal.  The Veteran was employed full time as of the time of the most recent VA examination.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the ratings assigned therein.  

At no time during the current appeal did the Veteran's service-connected residuals of sebaceous cyst excision and/or left knee disability result in unusual disability or impairment that rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate at any time during the current appeal.  Thus, consideration of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted for this disability for any portion of the rating period on appeal.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of Appeals for Veterans Claims (Court) held that where a lengthy adjudication of an increased rating claim may have resulted in an increase in severity of the service-connected disorder during the pendency of the claim, staged ratings should be considered.  Although the present claim has been pending for almost 7 years, the preponderance of the competent evidence of record demonstrates that there was no significant increase in severity of the Veteran's residuals of sebaceous cyst excision and/or left knee disability since the filing of his claim in January 2004.  The weight of the credible evidence demonstrates that the manifestations of the Veteran's service-connected residuals of sebaceous cyst excision and/or left knee disability have warranted no more than 10 percent ratings during this period.  









ORDER

Entitlement to a rating in excess of 10 percent for residuals of a left anterior cruciate ligament tear with degenerative joint disease, is denied.  

Entitlement to a rating in excess of 10 percent for residuals of an excision of a sebaceous cyst, left forehead, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


